Simmons, C. J.
One of the main purposes of the Supreme Court practice act of 1889 was to aid this court in the transaction of the vast volume of business coming before it, by saving its valuable time. Accordingly, where it appears affirmatively from an inspection of the bill of exceptions that a case was not brought to this court as required by law, for the reasons that the evidence was neither briefed nor incorporated in the bill of exceptions, but that instead of so doing, counsel for the plaintiff in error attached to the bill of exceptions copies of various records, deeds, affidavits, notes and other documents which are unnecessarily set forth in full, since they contain much irrelevant and superfluous matter which might have been .omitted altogether, and these records etc. being, as to the ma*342terial portions of the same, capable of much condensation which was not even attempted, this court will not undertake the greatly increased labor of examining closely this mass of evidence for the purpdse of ascertaining whether errors were committed or not, or whether the court below did or did not abuse its discretion in granting an interlocutory injunction.
July 29, 1895.
By two Justices.
J. J. Strickland and W. M. Howard, for plaintiffs in error. H. H. Garitón, contra.

Judgment affirmed.